DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
This Office Action is responsive to the Amendment filed 04/12/2021 (“Amendment”). Claims 1, 3, 5-14, 17, 19, 23-25, 27, and 29-35 are currently under consideration. The Office acknowledges the amendments to claims 1, 3, 5-7, 9-11, 19, 23, 25, and 29, as well as the addition of new claims 34 and 35. Claims 20 and 21 remain withdrawn.
The objection(s) to the drawings, specification, and/or claims, and the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-14, 17, 19, 23-25, 27, and 29-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 23, they each recite the contextual information being used to modify a sensitivity or specificity applied to the glucose concentration data in determining the time-based glycemic urgency index. This is not supported. ¶¶s 00191 and 00192 of the specification as filed teach that contextual information is used as an input in GUI determination. ¶ 00260 explains how the inputs are handled, via a decision fusion (the inputs being e.g. the glucose concentration and time rate of change data, as well as the contextual and behavioral information as described in ¶¶s 00191 and 00192). Decision fusion works on multiple inputs of different types to produce likelihood numbers. ¶ 00260 explains that each of the inputs has a sensitivity and specificity that can be used to determine how much weight to give to the input. This is sensitivity and specificity associated with the predictive value of each input, which can be obtained from “prior information,” i.e., previously determined. ¶ 00268 then explains that the likelihood numbers obtained from each input are combined to inform the GUI. However, all of this disclosure relates to how contextual information has its own sensitivity and specificity which is used in determining the GUI (see e.g. ¶ 00264, which states that decisions are made for each parameter and the parameter’s sensitivity and specificity is used to convert each decision to a likelihood value. In other words, each parameter has its own predictive value, and there is no teaching that one parameter modifies the predictive value of another parameter). Therefore, the contextual information does not modify the sensitivity or specificity applied to the glucose concentration data. Rather, it has its own sensitivity and specificity which inform the GUI.
Claims 3, 5-14, 17, 19, 24, 25, 27, and 29-35 are rejected because they depend on rejected claims.

Response to Arguments
Applicant’s arguments filed 04/12/2021 have been fully considered. The amendments with respect to the claim objection and the rejection under 35 USC 112(b) are persuasive, and the objection and rejection are accordingly withdrawn. However, new rejections under 35 USC 112(a) are issued as necessitated by amendment.

Allowable Subject Matter
Claims 1, 3, 5-14, 17, 19, 23-25, 27, and 29-35 are allowable over the prior art. Therefore, they will be allowed if related 35 USC 112(a) rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to teach or fairly suggest determining a time-based glycemic urgency index based on (1) glucose concentration data, (2) a time rate of change of glucose concentration, (3) interaction data as claimed, and (4) contextual information, wherein the contextual information is used to modify a sensitivity or specificity applied to the glucose concentration data in determining the time-based glycemic urgency index, in combination with all other recited limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617.  The examiner can normally be reached on Monday - Friday 7 am - 3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Examiner, Art Unit 3791